Exhibit 10.20

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (“Agreement”) dated as of January 8, 2008, between Rafaella
Apparel Group, Inc. (the “Company”) and Husein Jafferjee (the “Executive”).

 

WHEREAS, the Company desires to employ the Executive as Chief Operating Officer
of the Company and wishes to acquire and be assured of his services on the terms
and conditions hereinafter set forth; and

 

WHEREAS, the Executive desires to be employed by the Company as Chief Operating
Officer of the Company and to perform and to serve the Company on the terms and
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual terms, covenants, agreements and
conditions hereinafter set forth, the Company and the Executive hereby agree as
follows:

 


1.                                       TERM.  SUBJECT TO EARLIER TERMINATION
PURSUANT TO SECTION 4, THIS AGREEMENT AND THE EMPLOYMENT RELATIONSHIP HEREUNDER
SHALL COMMENCE ON JANUARY 31, 2008 (THE “EFFECTIVE DATE”) AND CONTINUE UNTIL
JANUARY 31, 2010; PROVIDED THAT THIS AGREEMENT AND THE EMPLOYMENT RELATIONSHIP
CREATED HEREUNDER SHALL CONTINUE THEREAFTER FOR CONSECUTIVE TWELVE (12) MONTH
PERIODS COMMENCING ON EACH SUBSEQUENT JANUARY 31 (THE “RENEWAL DATE”) UNLESS
EITHER PARTY GIVES THE OTHER PARTY PRIOR WRITTEN NOTICE OF THE PARTY’S ELECTION
TO TERMINATE THIS AGREEMENT AT LEAST NINETY (90) DAYS PRIOR TO THE RENEWAL DATE,
IN WHICH CASE THE TERM SHALL TERMINATE ON THE DAY PRIOR TO THE RENEWAL DATE.  AS
USED IN THIS AGREEMENT, THE “TERM” SHALL REFER TO THE PERIOD BEGINNING ON THE
EFFECTIVE DATE AND ENDING ON THE DATE THE EXECUTIVE’S EMPLOYMENT TERMINATES IN
ACCORDANCE WITH THIS SECTION 1 OR SECTION 4.


 


2.                                       DUTIES AND TITLE.


 


2.1                                 TITLE.  THE COMPANY SHALL EMPLOY THE
EXECUTIVE TO RENDER EXCLUSIVE AND FULL-TIME SERVICES TO THE COMPANY AND ITS
SUBSIDIARIES.  THE EXECUTIVE SHALL SERVE IN THE CAPACITY OF CHIEF OPERATING
OFFICER (THE “COO”) AND REPORT TO THE CHIEF EXECUTIVE OFFICER (“CEO”) AND TO THE
BOARD OF DIRECTORS OF THE COMPANY (THE “BOARD”).


 


2.2                                 DUTIES.  THE EXECUTIVE WILL HAVE SUCH
AUTHORITY AND RESPONSIBILITIES AND WILL PERFORM SUCH EXECUTIVE DUTIES
CUSTOMARILY PERFORMED BY A CHIEF OPERATING OFFICER OF A COMPANY IN SIMILAR LINES
OF BUSINESS AS THE COMPANY AND ITS SUBSIDIARIES OR AS MAY BE ASSIGNED TO THE
EXECUTIVE BY THE CEO AND/OR THE BOARD CONSISTENT WITH THE POSITION AND AUTHORITY
OF THE EXECUTIVE AS COO.  THE EXECUTIVE OFFICES OF THE COMPANY SHALL BE LOCATED
IN NEW YORK COUNTY, NEW YORK, AND THE EXECUTIVE’S PRINCIPAL PLACE OF EMPLOYMENT
SHALL BE AT SUCH OFFICES.  THE EXECUTIVE WILL DEVOTE ALL HIS FULL WORKING TIME
AND ATTENTION TO THE PERFORMANCE OF SUCH DUTIES AND TO THE PROMOTION OF THE
BUSINESS AND INTERESTS OF THE COMPANY AND ITS SUBSIDIARIES; PROVIDED THAT THE
EXECUTIVE MAY ENGAGE IN PHILANTHROPIC AND PASSIVE INVESTMENT ACTIVITIES WHICH
ARE NOT IN CONFLICT WITH OR DO NOT INTERFERE WITH THE PERFORMANCE OF HIS DUTIES;
AND PROVIDED, FURTHER, THAT THE EXECUTIVE WILL BE PERMITTED TO DEVOTE SUCH TIME
AS IS REASONABLE AND AS DOES NOT INTERFERE WITH THE PERFORMANCE OF HIS DUTIES
HEREUNDER WITH RESPECT TO: (A) HIS BOARD MEMBERSHIP, SHARE

 

1

--------------------------------------------------------------------------------


 


OWNERSHIP AND RELATED RESPONSIBILITIES WITH PROPRIETARY TECHNOLOGIES, INC.
AND/OR NUGRIP, INC., AND (B) THE EXECUTIVE’S FIFTY PERCENT (50%) OWNERSHIP
INTEREST IN JAFAJEMS, LLC.


 


3.                                       COMPENSATION AND BENEFITS BY THE
COMPANY.  AS COMPENSATION FOR ALL SERVICES PERFORMED BY THE EXECUTIVE FOR THE
COMPANY AND ITS SUBSIDIARIES, THE COMPANY SHALL PROVIDE THE EXECUTIVE THE
FOLLOWING DURING THE TERM:


 


3.1                                 BASE SALARY.  THE COMPANY WILL PAY TO THE
EXECUTIVE AN ANNUAL BASE SALARY OF SIX HUNDRED THOUSAND DOLLARS ($600,000),
PAYABLE IN ACCORDANCE WITH THE CUSTOMARY PAYROLL PRACTICES OF THE COMPANY (THE
“BASE SALARY”).


 


3.2                                 BONUSES.


 


(A)                                  THE EXECUTIVE SHALL BE ELIGIBLE TO RECEIVE
AN ANNUAL DISCRETIONARY BONUS (THE “ANNUAL BONUS”) BASED ON ACHIEVEMENT OF
CORPORATE PERFORMANCE OBJECTIVES AS ESTABLISHED BY THE COMPENSATION COMMITTEE,
WHICH OBJECTIVES SHALL BE COMMENSURATE WITH HIS POSITION AS COO.  THE
EXECUTIVE’S TARGET BONUS SHALL BE SEVENTY-FIVE PERCENT (75%) OF THE BASE SALARY,
AND FOR THE 2008 CALENDAR YEAR, THE EXECUTIVE SHALL RECEIVE AN ANNUAL BONUS THAT
IS NO LESS THAN FIFTY PERCENT (50%) OF THE BASE SALARY AS OF THE EFFECTIVE DATE,
ONE-HALF (½) OF WHICH SHALL BE PAYABLE PROMPTLY AFTER THE COMPANY’S BOOKS ARE
CLOSED FOR THE FISCAL YEAR ENDING JUNE 30, 2008, AND ONE-HALF (½) OF WHICH SHALL
BE PAID ON OR ABOUT DECEMBER 31, 2008, PROVIDED THE EXECUTIVE IS EMPLOYED ON
EACH SUCH DATE.


 


(B)                                 THE EXECUTIVE SHALL RECEIVE A SIGNING BONUS
OF THREE HUNDRED THOUSAND DOLLARS ($300,000) (THE “SIGNING BONUS”), WHICH SHALL
BE PAID IN TWO (2) EQUAL INSTALLMENTS OF ONE HUNDRED FIFTY THOUSAND DOLLARS
($150,000) ON FEBRUARY 28, 2008 AND MARCH 30, 2008, PROVIDED THAT THE EXECUTIVE
IS EMPLOYED WITH THE COMPANY ON JANUARY 31, 2008.


 


3.3                                 PARTICIPATION IN EMPLOYEE BENEFIT PLANS. 
THE EXECUTIVE SHALL BE ENTITLED, IF AND TO THE EXTENT ELIGIBLE, TO PARTICIPATE
IN ALL OF THE APPLICABLE BENEFIT PLANS OF THE COMPANY, WHICH MAY BE AVAILABLE TO
OTHER SENIOR EXECUTIVES OF THE COMPANY, ON THE SAME TERMS AS SUCH OTHER
EXECUTIVES.  THE COMPANY MAY AT ANY TIME OR FROM TIME TO TIME AMEND, MODIFY,
SUSPEND OR TERMINATE ANY EMPLOYEE BENEFIT PLAN, PROGRAM OR ARRANGEMENT FOR ANY
REASON WITHOUT THE EXECUTIVE’S CONSENT IF SUCH AMENDMENT, MODIFICATION,
SUSPENSION OR TERMINATION IS CONSISTENT WITH THE AMENDMENT, MODIFICATION,
SUSPENSION OR TERMINATION FOR OTHER EXECUTIVES OF THE COMPANY.


 


3.4                                 VACATION.  THE EXECUTIVE SHALL BE ENTITLED
TO FOUR (4) WEEKS OF PAID VACATION ANNUALLY.


 


3.5                                 EXPENSE REIMBURSEMENT.  THE EXECUTIVE SHALL
BE ENTITLED TO RECEIVE REIMBURSEMENT FOR ALL APPROPRIATE BUSINESS EXPENSES
INCURRED BY HIM IN CONNECTION WITH HIS DUTIES UNDER THIS AGREEMENT IN ACCORDANCE
WITH THE POLICIES OF THE COMPANY AS IN EFFECT FROM TIME TO TIME.


 

2

--------------------------------------------------------------------------------


 


3.6                                 TRANSACTION BONUS.  THE EXECUTIVE SHALL
RECEIVE AN AMOUNT EQUAL TO TWO AND FIVE-TENTHS PERCENT (2.5%) OF THE APPRECIATED
VALUE AND THE NET DIVIDENDS AVAILABLE TO THE COMPANY’S COMMON STOCKHOLDERS IN
CONNECTION WITH CERTAIN TRANSACTIONS INVOLVING THE COMPANY PURSUANT TO THE TERMS
AND CONDITIONS ATTACHED HERETO AS EXHIBIT A (THE “TRANSACTION BONUS”).


 


3.7                                 WITHHOLDINGS AND DEDUCTIONS.


 


(A)                                  THE PAYMENT OF THE BASE SALARY, ANY ANNUAL
BONUS AND ANY OTHER COMPENSATION HEREUNDER SHALL BE SUBJECT TO INCOME TAX,
SOCIAL SECURITY AND OTHER APPLICABLE WITHHOLDINGS, AS WELL AS SUCH OTHER
DEDUCTIONS AS MAY BE REQUIRED UNDER APPLICABLE LAWS.


 


(B)                                 SECTION 409A.  IT IS INTENDED THAT ALL
PAYMENTS HEREUNDER SHALL COMPLY WITH SECTION 409A OF THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED (THE “CODE”) AND THE REGULATIONS AND OTHER GUIDANCE ISSUED
THEREUNDER (IN AGGREGATE, “SECTION 409A”) SO AS NOT TO SUBJECT THE EXECUTIVE TO
PAYMENT OF INTEREST OR ANY ADDITIONAL TAX UNDER SECTION 409A.  IN FURTHERANCE
THEREOF, THE PARTIES AGREE TO THE FOLLOWING:


 

(I)                                     IF PAYMENT OR PROVISION OF ANY AMOUNT OR
BENEFIT HEREUNDER THAT IS SUBJECT TO SECTION 409A AT THE TIME SPECIFIED HEREIN
WOULD SUBJECT SUCH AMOUNT OR BENEFIT TO ANY ADDITIONAL TAX UNDER SECTION 409A,
THE PAYMENT OR PROVISION OF SUCH AMOUNT OR BENEFIT SHALL BE POSTPONED TO THE
EARLIEST COMMENCEMENT DATE ON WHICH THE PAYMENT OR PROVISION OF SUCH AMOUNT OR
BENEFIT COULD BE MADE WITHOUT INCURRING SUCH ADDITIONAL TAX.

 

(II)                                  IN ADDITION, TO THE EXTENT THAT ANY
REGULATIONS OR OTHER GUIDANCE ISSUED UNDER SECTION 409A (AFTER APPLICATION OF
THE PREVIOUS PROVISIONS OF THIS SECTION 3.7(B)) WOULD RESULT IN THE EXECUTIVE’S
BEING SUBJECT TO THE PAYMENT OF INTEREST OR ANY ADDITIONAL TAX UNDER
SECTION 409A, THE PARTIES AGREE, TO THE EXTENT REASONABLY POSSIBLE, TO AMEND
THIS AGREEMENT IN ORDER TO AVOID THE IMPOSITION OF ANY SUCH INTEREST OR
ADDITIONAL TAX UNDER SECTION 409A, WHICH AMENDMENT SHALL HAVE THE MINIMUM
ECONOMIC EFFECT NECESSARY AND BE REASONABLY DETERMINED IN GOOD FAITH BY THE
COMPANY AND THE EXECUTIVE.

 

(III)                               NOTWITHSTANDING ANY PROVISION IN THIS
AGREEMENT TO THE CONTRARY, IF ANY PAYMENT HEREUNDER IS SUBJECT TO SECTION 409A,
AND IF SUCH PAYMENT IS TO BE PAID ON ACCOUNT OF THE EXECUTIVE’S SEPARATION FROM
SERVICE (WITHIN THE MEANING OF SECTION 409A), AND IF THE EXECUTIVE IS A
“SPECIFIED EMPLOYEE” WITHIN THE MEANING OF SECTION 409A(A)(2)(B) OF THE CODE,
THEN SUCH PAYMENT SHALL BE DELAYED UNTIL THE FIRST DAY AFTER THE SIX-MONTH
ANNIVERSARY OF THE EXECUTIVE’S DATE OF TERMINATION.


 

3

--------------------------------------------------------------------------------


 


4.                                       TERMINATION OF EMPLOYMENT.


 


4.1                                 THE EXECUTIVE’S EMPLOYMENT HEREUNDER IS
SUBJECT TO TERMINATION EARLIER THAN AS CONTEMPLATED BY SECTION 1, AS FOLLOWS:


 


(A)                                  IMMEDIATELY UPON THE DEATH OF THE
EXECUTIVE;


 


(B)                                 UPON THE EXECUTIVE’S DISABILITY (AS DEFINED
BELOW);


 


(C)                                  BY THE EXECUTIVE AT ANY TIME FOR ANY REASON
WHATSOEVER, INCLUDING, WITHOUT LIMITATION, RESIGNATION, RETIREMENT OR FOR GOOD
REASON (AS DEFINED BELOW); AND


 


(D)                                 BY THE COMPANY AT ANY TIME FOR CAUSE (AS
DEFINED BELOW) OR WITHOUT CAUSE.


 


4.2                                 THE FOLLOWING TERMS SHALL HAVE THE FOLLOWING
MEANINGS:


 


(A)                                  “CAUSE” SHALL MEAN THE EXECUTIVE’S:
(I) INDICTMENT OR ARREST FOR OR FORMAL CHARGE WITH ANY FELONY, (II) COMMISSION
OF ANY ACT OF DISHONESTY OR MORAL TURPITUDE WHICH IS, OR IS REASONABLY LIKELY TO
BE, MATERIALLY DETRIMENTAL TO THE COMPANY AND/OR ITS AFFILIATES, (III) FAILURE
TO OBEY THE REASONABLE AND LAWFUL ORDERS OF THE BOARD OR (IV) GROSS NEGLIGENCE
IN THE PERFORMANCE OF, OR WILLFUL DISREGARD OF, HIS OBLIGATIONS HEREUNDER;
PROVIDED, HOWEVER, THAT NO TERMINATION PURSUANT TO CLAUSE (III) SHALL BE
EFFECTIVE UNLESS SUCH FAILURE CONTINUES AFTER THE EXECUTIVE HAS BEEN GIVEN
WRITTEN NOTICE THEREOF AND THIRTY (30) DAYS THEREAFTER IN WHICH TO CURE THE
SAME.


 


(B)                                 “DISABILITY” SHALL MEAN A PHYSICAL OR MENTAL
INCAPACITY THAT (I) PREVENTS THE EXECUTIVE FROM PERFORMING THE ESSENTIAL
FUNCTIONS OF HIS POSITION WITH THE COMPANY FOR A PERIOD OF ONE HUNDRED EIGHTY
(180) OR MORE DAYS, WHETHER OR NOT CONSECUTIVE, OCCURRING WITHIN ANY PERIOD OF
TWELVE (12) CONSECUTIVE MONTHS, AS DETERMINED IN ACCORDANCE WITH ANY LONG-TERM
DISABILITY PLAN PROVIDED BY THE COMPANY IN WHICH THE EXECUTIVE IS A PARTICIPANT,
OR (II) CAN BE EXPECTED, IN THE OPINION OF A LICENSED PHYSICIAN SELECTED BY THE
BOARD AND REASONABLY ACCEPTABLE TO THE EXECUTIVE, TO RESULT IN THE EXECUTIVE’S
DEATH OR TO LAST FOR A CONTINUOUS PERIOD OF ONE HUNDRED EIGHTY (180) OR MORE
DAYS OCCURRING WITHIN ANY PERIOD OF TWELVE (12) CONSECUTIVE MONTHS.


 


(C)                                  “GOOD REASON” SHALL MEAN THE EXECUTIVE’S
RESIGNATION WITHIN NINETY (90) DAYS AFTER THE OCCURRENCE OF ONE OR MORE OF THE
FOLLOWING ACTIONS TAKEN BY THE COMPANY WITHOUT THE EXECUTIVE’S CONSENT: (I) A
MATERIAL DIMINUTION OF THE EXECUTIVE’S RESPONSIBILITIES OR AUTHORITY HEREUNDER,
OR (II) A MATERIAL DECREASE IN THE EXECUTIVE’S COMPENSATION AND BENEFITS, IN THE
AGGREGATE; PROVIDED, HOWEVER, THAT THE FOLLOWING SHALL NOT CONSTITUTE GOOD
REASON: (X) ANY VARIATIONS IN THE AMOUNT OF ANY ANNUAL BONUS FROM ONE YEAR TO
ANOTHER, INCLUDING THE FAILURE TO AWARD ANY SUCH COMPENSATION IN ANY GIVEN YEAR
(PROVIDED SUCH VARIATION OR FAILURE TO AWARD AN ANNUAL BONUS IS CONSISTENT WITH
THE PERFORMANCE


 

4

--------------------------------------------------------------------------------


 


OF THE COMPANY AND ITS SUBSIDIARIES AND IS BASED ON OBJECTIVES COMMENSURATE WITH
THE EXECUTIVE’S POSITION AS COO AS ESTABLISHED BY THE COMPENSATION COMMITTEE FOR
THAT YEAR), OR (Y) AN AGREEMENT BETWEEN CERBERUS CAPITAL MANAGEMENT, L.P.
(“CERBERUS”) AND THE EXECUTIVE PURSUANT TO WHICH THE EXECUTIVE IS TRANSFERRED TO
ANOTHER EQUIVALENT POSITION WITHIN CERBERUS OPERATIONS OR ANOTHER PORTFOLIO
COMPANY AND THE NEW EMPLOYING ENTITY OFFERS THE EXECUTIVE EMPLOYMENT PURSUANT TO
SUBSTANTIALLY SIMILAR TERMS AND CONDITIONS AS THIS AGREEMENT.  NOTWITHSTANDING
THE FOREGOING, NO RESIGNATION FOR GOOD REASON SHALL BE EFFECTIVE UNLESS AND
UNTIL THE EXECUTIVE GIVES THE COMPANY NOTICE OF THE REASONS FOR A GOOD REASON
RESIGNATION, AND THE COMPANY FAILS TO REMEDY THE SAME WITHIN THIRTY (30) DAYS
THEREAFTER.


 


5.                                       CONSEQUENCES OF TERMINATION.


 


5.1                                 TERMINATION DUE TO DEATH OR DISABILITY.  IN
THE EVENT OF A TERMINATION DUE TO THE EXECUTIVE’S DEATH OR DISABILITY, THE
EXECUTIVE OR HIS ESTATE, AS THE CASE MAY BE, SHALL BE ENTITLED TO, IN LIEU OF
ANY OTHER COMPENSATION AND BENEFITS HEREUNDER:


 


(A)                                  PAYMENT OF HIS BASE SALARY AT THE RATE IN
EFFECT AT THE TIME OF TERMINATION UNTIL THE EFFECTIVE DATE OF TERMINATION;


 


(B)                                 PAYMENT FOR ANY ACCRUED BUT UNUSED VACATION
DAYS IN ACCORDANCE WITH COMPANY POLICY;


 


(C)                                  REIMBURSEMENT OF EXPENSES INCURRED BUT NOT
PAID PRIOR TO SUCH TERMINATION; AND


 


(D)                                 SUCH RIGHTS TO OTHER BENEFITS AS MAY BE
PROVIDED IN APPLICABLE PENSION AND WELFARE PLANS OF THE COMPANY OR BY LAW,
ACCORDING TO THE TERMS AND PROVISIONS OF SUCH PLANS OR BY LAW, PROVIDED THAT ANY
SUCH PLANS DO NOT CONTRADICT ANY PROVISION OF THIS AGREEMENT;


 

the foregoing (a) through (d) referred to herein as the “Accrued Benefits”.

 


5.2                                 TERMINATION FOR CAUSE OR WITHOUT GOOD
REASON.  IN THE EVENT THAT THE COMPANY TERMINATES THE EXECUTIVE’S EMPLOYMENT FOR
CAUSE OR THE EXECUTIVE TERMINATES HIS EMPLOYMENT WITHOUT GOOD REASON, THE
EXECUTIVE SHALL BE ENTITLED TO THE ACCRUED BENEFITS, IN LIEU OF ANY OTHER
COMPENSATION AND BENEFITS HEREUNDER.  IN ADDITION, IN THE EVENT OF ANY SUCH
TERMINATION IN THE FIRST NINE (9) MONTHS AFTER THE EFFECTIVE DATE, THE EXECUTIVE
SHALL BE REQUIRED TO REPAY THE SIGNING BONUS WITHIN THIRTY (30) DAYS FOLLOWING
THE EFFECTIVE DATE OF TERMINATION.


 


5.3                                 TERMINATION WITHOUT CAUSE OR FOR GOOD
REASON.  IN THE EVENT THE COMPANY TERMINATES THE EXECUTIVE’S EMPLOYMENT
HEREUNDER WITHOUT CAUSE OR THE EXECUTIVE TERMINATES HIS EMPLOYMENT FOR GOOD
REASON, THE EXECUTIVE SHALL BE ENTITLED TO, IN LIEU OF ANY OTHER COMPENSATION
HEREUNDER:


 


(A)                                  THE ACCRUED BENEFITS;


 

5

--------------------------------------------------------------------------------


 


(B)                                 FOUR (4) PAYMENTS IN THE FOLLOWING
AMOUNT(S) AND IN ACCORDANCE WITH THE FOLLOWING PAYMENT SCHEDULE:


 

(I)                                     THE FIRST PAYMENT (PAYABLE WITHIN SIXTY
(60) DAYS OF THE EFFECTIVE DATE OF TERMINATION) SHALL BE EQUAL TO (X) THE BASE
SALARY IN EFFECT AT THE TIME OF TERMINATION THAT WOULD BE PAYABLE OVER THE
REMAINDER OF THE TERM OR FOR TWELVE (12) MONTHS, WHICHEVER IS GREATER, LESS
(Y) THE TOTAL PAYMENTS UNDER SUBPARAGRAPH (B)(II) BELOW; AND

 

(II)                                  THE SECOND, THIRD AND FOURTH PAYMENTS
SHALL BE EQUAL TO (X) TWICE THE MAXIMUM AMOUNT THAT MAY BE TAKEN INTO ACCOUNT
UNDER A QUALIFIED PLAN PURSUANT TO CODE SECTION 401(A)(17) IN EFFECT AT THE TIME
OF TERMINATION, DIVIDED BY (Y) THREE (3), WHICH SUCH PAYMENTS SHALL BE PAYABLE
ON THE SIXTH, NINTH AND TWELFTH MONTH ANNIVERSARIES OF THE EFFECTIVE DATE OF
TERMINATION; AND

 


(C)                                  PAYMENT OF A PRO-RATED ANNUAL BONUS,
PAYABLE AT SUCH TIME AS THE COMPANY PAYS ANNUAL BONUSES TO SIMILARLY SITUATED
EXECUTIVES, BUT IN NO EVENT LATER THAN SIXTY (60) DAYS FOLLOWING THE END OF THE
CALENDAR YEAR IN WHICH THE TERMINATION OCCURS;


 


(D)                                 CONTINUATION OF PARTICIPATION IN THE
COMPANY’S GROUP MEDICAL PLAN PURSUANT TO THE CONSOLIDATED OMNIBUS BUDGET
RECONCILIATION ACT OF 1985 (“COBRA”) AT THE COMPANY’S EXPENSE UNTIL THE EARLIER
OF TWELVE (12) MONTHS FROM THE DATE OF TERMINATION OR THE DATE ON WHICH THE
EXECUTIVE FIRST BECOMES ELIGIBLE FOR SUBSTANTIALLY EQUIVALENT INSURANCE COVERAGE
PROVIDED BY ANY OTHER ENTITY FOLLOWING TERMINATION; AND


 


(E)                                  IN THE EVENT THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED PURSUANT TO THIS SECTION 5.3 ON OR PRIOR TO DECEMBER 31, 2008 (OR ANY
PAYMENT DATE, IF LATER), ANY PAYMENT(S) OF THE ANNUAL BONUS FOR THE 2008
CALENDAR YEAR PURSUANT TO THE FINAL CLAUSE OF SECTION 3.2 THAT REMAIN UNPAID AS
OF THE EFFECTIVE DATE OF TERMINATION (PAYABLE WITHIN SIXTY (60) DAYS OF THE
EFFECTIVE DATE OF TERMINATION).


 


5.4                                 EXPIRATION OF TERM.  IN THE EVENT THAT THE
COMPANY TERMINATES THE EXECUTIVE’S EMPLOYMENT BY GIVING HIM NOTICE OF ITS INTENT
NOT TO RENEW IN ACCORDANCE WITH SECTION 1, WHICH SHALL HAVE THE SAME EFFECT AS
AN INVOLUNTARY TERMINATION WITHOUT CAUSE, THE EXECUTIVE SHALL BE ENTITLED TO, IN
LIEU OF ANY OTHER COMPENSATION HEREUNDER:


 


(A)                                  THE ACCRUED BENEFITS;


 


(B)                                 FOUR (4) PAYMENTS IN THE FOLLOWING
AMOUNT(S) AND IN ACCORDANCE WITH THE FOLLOWING PAYMENT SCHEDULE:


 

(I)                                     THE FIRST PAYMENT (PAYABLE WITHIN SIXTY
(60) DAYS OF THE EFFECTIVE DATE OF TERMINATION) SHALL BE EQUAL TO (X) THE BASE
SALARY IN EFFECT AT THE TIME OF TERMINATION THAT WOULD BE PAYABLE OVER THE
REMAINDER OF THE

 

6

--------------------------------------------------------------------------------


 

TERM OR FOR TWELVE (12) MONTHS, WHICHEVER IS GREATER, LESS (Y) THE TOTAL
PAYMENTS UNDER SUBPARAGRAPH (B)(II) BELOW; AND

 

(II)                                  THE SECOND, THIRD AND FOURTH PAYMENTS
SHALL BE EQUAL TO (X) TWICE THE MAXIMUM AMOUNT THAT MAY BE TAKEN INTO ACCOUNT
UNDER A QUALIFIED PLAN PURSUANT TO CODE SECTION 401(A)(17) IN EFFECT AT THE TIME
OF TERMINATION, DIVIDED BY (Y) THREE (3), WHICH SUCH PAYMENTS SHALL BE PAYABLE
ON THE SIXTH, NINTH AND TWELFTH MONTH ANNIVERSARIES OF THE EFFECTIVE DATE OF
TERMINATION; AND

 


(C)                                  PAYMENT OF A PRO-RATED ANNUAL BONUS,
PAYABLE IN THE YEAR FOLLOWING THE YEAR OF TERMINATION AT SUCH TIME AS THE
COMPANY PAYS ANNUAL BONUSES TO SIMILARLY SITUATED EXECUTIVES, BUT IN NO EVENT
LATER THAN SIXTY (60) DAYS FOLLOWING THE END OF THE CALENDAR YEAR IN WHICH THE
TERMINATION OCCURS.


 

In the event that the Executive terminates his employment by giving the Company
notice of his intent not to renew in accordance with Section 1, the Executive
shall be entitled to the Accrued Benefits, in lieu of any other compensation and
benefits hereunder.

 


5.5                                 CHANGE IN CONTROL.  IN THE EVENT THE COMPANY
TERMINATES THE EXECUTIVE’S EMPLOYMENT HEREUNDER WITHOUT CAUSE OR THE EXECUTIVE
TERMINATES HIS EMPLOYMENT FOR GOOD REASON WITHIN TWO (2) YEARS FOLLOWING A
CHANGE IN CONTROL (AS DEFINED BELOW), THE EXECUTIVE SHALL BE ENTITLED TO, IN
LIEU OF ANY OTHER COMPENSATION HEREUNDER:


 


(A)                                  THE ACCRUED BENEFITS;


 


(B)                                 PAYMENT OF AN AMOUNT EQUAL TO HIS ANNUAL
BASE SALARY IN EFFECT AT THE TIME OF TERMINATION IN A LUMP SUM PAYABLE WITHIN
SIXTY (60) DAYS OF THE EFFECTIVE DATE OF TERMINATION;


 


(C)                                  PAYMENT OF A PRO-RATED ANNUAL BONUS,
PAYABLE IN THE YEAR FOLLOWING THE YEAR OF TERMINATION AT SUCH TIME AS THE
COMPANY PAYS ANNUAL BONUSES TO SIMILARLY SITUATED EXECUTIVES, BUT IN NO EVENT
LATER THAN SIXTY (60) DAYS FOLLOWING THE END OF THE CALENDAR YEAR IN WHICH THE
TERMINATION OCCURS;


 


(D)                                 CONTINUATION OF PARTICIPATION IN THE
COMPANY’S GROUP MEDICAL PLAN PURSUANT TO COBRA AT THE COMPANY’S EXPENSE UNTIL
THE EARLIER OF TWELVE (12) MONTHS FROM THE DATE OF TERMINATION OR THE DATE ON
WHICH THE EXECUTIVE FIRST BECOMES ELIGIBLE FOR SUBSTANTIALLY EQUIVALENT
INSURANCE COVERAGE PROVIDED BY ANY OTHER ENTITY FOLLOWING TERMINATION; AND


 


(E)                                  IN THE EVENT THE EXECUTIVE’S EMPLOYMENT IS
TERMINATED PURSUANT TO THIS SECTION 5.5 ON OR PRIOR TO DECEMBER 31, 2008 (OR ANY
PAYMENT DATE, IF LATER), ANY PAYMENT(S) OF THE ANNUAL BONUS FOR THE 2008
CALENDAR YEAR PURSUANT TO THE FINAL CLAUSE OF SECTION 3.2 THAT REMAIN UNPAID AS
OF THE EFFECTIVE DATE OF TERMINATION (PAYABLE WITHIN SIXTY (60) DAYS OF THE
EFFECTIVE DATE OF TERMINATION).

 

7

--------------------------------------------------------------------------------


 

For purposes of this Section 5.5, “Change in Control” shall mean, in one or a
series of related transactions: (i) a transaction(s) resulting in the sale of
all or substantially all of the assets of the Company (other than in connection
with financing transactions, sale and leaseback transactions or other similar
transactions) to a person or entity who is not a stockholder of the Company on
the Effective Date hereof or an affiliate of such a stockholder (such person or
entity being a “Third Party”); or (ii) a transaction(s) resulting in the sale by
any persons or entities who are stockholders of the Company immediately prior to
the date of such sale, or any of their affiliates, or a merger or other
extraordinary corporate transaction or business combination involving the
Company, resulting in more than fifty percent (50%) of the voting stock of the
Company being held by a Third Party.

 


5.6                                 NON-DUPLICATION OF BENEFITS. 
NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS AGREEMENT SHALL RESULT IN A
DUPLICATION OF PAYMENTS OR BENEFITS PROVIDED UNDER THIS SECTION 5, NOR SHALL
ANYTHING IN THIS AGREEMENT REQUIRE THE COMPANY TO MAKE ANY PAYMENT OR TO PROVIDE
ANY BENEFIT TO THE EXECUTIVE THAT THE COMPANY IS OTHERWISE REQUIRED TO PROVIDE
UNDER ANY OTHER CONTRACT, AGREEMENT OR ARRANGEMENT.  FOR THE AVOIDANCE OF DOUBT,
THE PAYMENTS AND BENEFITS PROVIDED UNDER THIS SECTION 5 SHALL BE IN LIEU OF ANY
SEVERANCE OR OTHER TERMINATION PAYMENTS THAT OTHERWISE MIGHT BE PAYABLE UNDER
ANY PLAN, PROGRAM OR POLICY MAINTAINED BY THE COMPANY.


 


5.7                                 CONDITIONS.


 


(A)                                  NO PAYMENTS OR BENEFITS PAYABLE TO THE
EXECUTIVE UPON THE TERMINATION OF HIS EMPLOYMENT PURSUANT TO THIS SECTION 5
(OTHER THAN THE TERMINATION PAYMENTS) SHALL BE MADE TO THE EXECUTIVE UNLESS AND
UNTIL THE EXECUTIVE EXECUTES A GENERAL RELEASE IN FAVOR OF THE COMPANY, ITS
AFFILIATES AND CERBERUS AND SUCH GENERAL RELEASE BECOMES EFFECTIVE PURSUANT TO
ITS TERMS; PROVIDED, THAT THE GENERAL RELEASE SHALL NOT RELEASE ANY RIGHTS THE
EXECUTIVE HAS UNDER THIS SECTION 5, THE TRANSACTION BONUS AS SET FORTH IN
SECTION 3.6 AND EXHIBIT A OR TO INDEMNIFICATION UNDER SECTION 8 BELOW.


 


(B)                                 NO INTEREST SHALL ACCRUE ON OR BE PAID WITH
RESPECT TO ANY PORTION OF ANY PAYMENTS HEREUNDER, EXCEPT AS REQUIRED BY LAW.


 


6.                                       OWNERSHIP OF IDEAS; DUTY OF LOYALTY.


 


6.1                                 CONFIDENTIALITY.


 


(A)                                  DURING THE TERM, THE EXECUTIVE WILL HAVE
ACCESS TO CERTAIN TRADE SECRETS AND CONFIDENTIAL INFORMATION RELATING TO THE
COMPANY AND ITS SUBSIDIARIES AND AFFILIATES (THE “PROTECTED PARTIES”) WHICH IS
NOT READILY AVAILABLE FROM SOURCES OUTSIDE THE COMPANY.  THE CONFIDENTIAL AND
PROPRIETARY INFORMATION AND, IN ANY MATERIAL RESPECT, TRADE SECRETS OF THE
PROTECTED PARTIES ARE AMONG THEIR MOST VALUABLE ASSETS, INCLUDING BUT NOT
LIMITED TO, THEIR CUSTOMER, SUPPLIER AND VENDOR LISTS, DATABASES, COMPETITIVE
STRATEGIES, COMPUTER PROGRAMS, FRAMEWORKS, OR MODELS, THEIR MARKETING PROGRAMS,
THEIR SALES, FINANCIAL, MARKETING, TRAINING AND TECHNICAL INFORMATION, THEIR
PRODUCT DEVELOPMENT (AND PROPRIETARY PRODUCT DATA)

 

8

--------------------------------------------------------------------------------


 


AND ANY OTHER INFORMATION, WHETHER COMMUNICATED ORALLY, ELECTRONICALLY, IN
WRITING OR IN OTHER TANGIBLE FORMS CONCERNING HOW THE PROTECTED PARTIES CREATE,
DEVELOP, ACQUIRE OR MAINTAIN THEIR PRODUCTS AND MARKETING PLANS, TARGET THEIR
POTENTIAL CUSTOMERS AND OPERATE THEIR RETAIL AND OTHER BUSINESSES.  THE
PROTECTED PARTIES INVESTED, AND CONTINUE TO INVEST, CONSIDERABLE AMOUNTS OF TIME
AND MONEY IN THEIR PROCESS, TECHNOLOGY, KNOW-HOW, OBTAINING AND DEVELOPING THE
GOODWILL OF THEIR CUSTOMERS, THEIR OTHER EXTERNAL RELATIONSHIPS, THEIR DATA
SYSTEMS AND DATA BASES, AND ALL THE INFORMATION DESCRIBED ABOVE (HEREINAFTER
COLLECTIVELY REFERRED TO AS “CONFIDENTIAL INFORMATION”), AND ANY
MISAPPROPRIATION OR UNAUTHORIZED DISCLOSURE OF CONFIDENTIAL INFORMATION, IN ANY
FORM, WOULD IRREPARABLY HARM THE PROTECTED PARTIES.


 


(B)                                 THE EXECUTIVE ACKNOWLEDGES THAT SUCH
CONFIDENTIAL INFORMATION CONSTITUTES VALUABLE, HIGHLY CONFIDENTIAL, SPECIAL AND
UNIQUE PROPERTY OF THE PROTECTED PARTIES.  THE EXECUTIVE SHALL HOLD IN A
FIDUCIARY CAPACITY FOR THE BENEFIT OF THE PROTECTED PARTIES ALL CONFIDENTIAL
INFORMATION OBTAINED BY THE EXECUTIVE DURING THE TERM OF THIS AGREEMENT.  EXCEPT
AS REQUIRED BY LAW, AN ORDER OF A COURT OR GOVERNMENTAL AGENCY WITH
JURISDICTION, OR A SUBPOENA OR OTHER LAWFUL PROCESS, THE EXECUTIVE SHALL NOT,
DURING THE TERM OR AT ANY TIME THEREAFTER, DISCLOSE ANY CONFIDENTIAL
INFORMATION, DIRECTLY OR INDIRECTLY, TO ANY PERSON OR ENTITY FOR ANY REASON OR
PURPOSE WHATSOEVER, NOR SHALL THE EXECUTIVE USE IT IN ANY WAY, EXCEPT IN THE
COURSE OF HIS EMPLOYMENT OR TO ENFORCE ANY RIGHTS OR DEFEND ANY CLAIMS HEREUNDER
OR UNDER ANY OTHER AGREEMENT TO WHICH THE EXECUTIVE IS A PARTY, PROVIDED THAT
SUCH DISCLOSURE IS RELEVANT TO THE ENFORCEMENT OF SUCH RIGHTS OR DEFENSE OF SUCH
CLAIMS AND IS ONLY DISCLOSED IN THE FORMAL PROCEEDINGS RELATED THERETO.  THE
EXECUTIVE SHALL TAKE ALL REASONABLE STEPS TO SAFEGUARD THE CONFIDENTIAL
INFORMATION AND TO PROTECT IT AGAINST DISCLOSURE, MISUSE, CORPORATE ESPIONAGE,
LOSS AND THEFT.  THE EXECUTIVE UNDERSTANDS AND AGREES THAT HE SHALL ACQUIRE NO
RIGHTS TO ANY SUCH CONFIDENTIAL INFORMATION.


 


(C)                                  ALL FILES, RECORDS, DOCUMENTS, DRAWINGS,
SPECIFICATIONS, DATA, COMPUTER PROGRAMS, EVALUATION MECHANISMS AND ANALYTICS AND
SIMILAR ITEMS RELATING THERETO OR TO THE BUSINESS OF THE PROTECTED PARTIES, AS
WELL AS ALL CUSTOMER LISTS, SPECIFIC CUSTOMER INFORMATION, COMPILATIONS OF
PRODUCT RESEARCH AND MARKETING TECHNIQUES OF PROTECTED PARTIES, WHETHER PREPARED
BY THE EXECUTIVE OR OTHERWISE COMING INTO THE EXECUTIVE’S POSSESSION, SHALL
REMAIN THE EXCLUSIVE PROPERTY OF THE PROTECTED PARTIES, AND THE EXECUTIVE SHALL
NOT REMOVE ANY SUCH ITEMS FROM THE PREMISES OF ANY OF THE PROTECTED PARTIES,
EXCEPT IN FURTHERANCE OF THE EXECUTIVE’S DUTIES UNDER THIS AGREEMENT.


 


(D)                                 AS REQUESTED BY THE COMPANY AND AT THE
COMPANY’S EXPENSE, FROM TIME TO TIME AND UPON THE TERMINATION OF THIS AGREEMENT,
THE EXECUTIVE WILL PROMPTLY DELIVER TO THE COMPANY ALL COPIES AND EMBODIMENTS,
IN WHATEVER FORM, OF ALL CONFIDENTIAL INFORMATION IN THE EXECUTIVE’S POSSESSION
OR WITHIN HIS CONTROL (INCLUDING, BUT NOT LIMITED TO, MEMORANDA, RECORDS, NOTES,
PLANS, PHOTOGRAPHS, MANUALS, NOTEBOOKS, DOCUMENTATION, PROGRAM LISTINGS, FLOW
CHARTS, MAGNETIC MEDIA, DISKS, DISKETTES, TAPES AND ALL OTHER MATERIALS
CONTAINING ANY CONFIDENTIAL


 

9

--------------------------------------------------------------------------------


 


INFORMATION) IRRESPECTIVE OF THE LOCATION OR FORM OF SUCH MATERIAL.  IF
REQUESTED BY THE COMPANY, THE EXECUTIVE WILL PROVIDE THE COMPANY WITH WRITTEN
CONFIRMATION THAT ALL SUCH MATERIALS HAVE BEEN DELIVERED TO THE COMPANY AS
PROVIDED HEREIN.


 


6.2                                 EXECUTIVE WORK PRODUCT: INVENTIONS.


 


(A)                                  IDEAS, PROCESSES, DEVELOPMENTS AND
DISCOVERIES CONCEIVED BY THE EXECUTIVE IN ANY WAY RELATED TO THE CONFIDENTIAL
INFORMATION OR THE DEVELOPMENT, PRODUCTION, FINANCING OR MARKETING ACTIVITIES
CARRIED ON BY THE COMPANY, WHETHER CONCEIVED ALONE OR WITH OTHERS DURING THE
PERFORMANCE OF HIS DUTIES, AND WHETHER OR NOT CONCEIVED DURING THE REGULAR
WORKING HOURS OF THE COMPANY (COLLECTIVELY, THE “EXECUTIVE WORK PRODUCT”), SHALL
BE THE SOLE AND EXCLUSIVE PROPERTY OF THE COMPANY, AND THE EXECUTIVE HEREBY
ASSIGNS TO THE COMPANY, HIS ENTIRE RIGHT, TITLE AND INTEREST IN AND TO THE
EXECUTIVE WORK PRODUCT.  THE COMPANY SHALL ALSO HAVE THE RIGHT TO KEEP ANY AND
ALL OF THE EXECUTIVE WORK PRODUCT AS ITS CONFIDENTIAL INFORMATION.


 


(B)                                 UNLESS AND EXCEPT TO THE EXTENT THAT THE
COMPANY SPECIFICALLY AGREES IN WRITING TO THE CONTRARY, THE EXECUTIVE HEREBY
AGREES, ACKNOWLEDGES AND CONFIRMS THAT ANY AND ALL WORK AND OTHER PRODUCTS TO
WHICH HE SHALL HAVE DIRECTLY OR INDIRECTLY CONTRIBUTED DURING THE TERM OR WHICH
OTHER EMPLOYEES SHALL HAVE PRODUCED OR TO WHICH THEY SHALL HAVE CONTRIBUTED
UNDER HIS SUPERVISION OR OTHERWISE DURING THE TERM SHALL BE DEEMED TO BE “WORKS
FOR HIRE” IN AND TO WHICH THE COMPANY SHALL HAVE FULL AND EXCLUSIVE RIGHT, TITLE
AND INTEREST.  THE EXECUTIVE SHALL EXECUTE ANY AND ALL DOCUMENTS REASONABLY
NECESSARY AND APPROPRIATE TO EVIDENCE THE FOREGOING, AND EXECUTIVE HEREBY
IRREVOCABLY APPOINTS THE COMPANY AS EXECUTIVE’S ATTORNEY IN FACT (WHICH
APPOINTMENT WILL BE DEEMED FOR CONSIDERATION AND COUPLED WITH AN INTEREST) TO
EXECUTE AND FILE ANY SUCH DOCUMENTS ON THE EXECUTIVE’S BEHALF.


 


(C)                                  THE EXECUTIVE WILL HOLD FOR THE COMPANY’S
SOLE BENEFIT ANY INVENTION, WHICH IS TO BE THE EXCLUSIVE PROPERTY OF THE COMPANY
REGARDLESS OF WHETHER ANY PATENT, COPYRIGHT, TRADEMARK OR OTHER RIGHT OR
PROTECTION IS ISSUED.  ANY AND ALL INVENTIONS WILL BE PROMPTLY AND FULLY
DISCLOSED BY THE EXECUTIVE TO THE BOARD OR THE CEO, AND ARE HEREBY ASSIGNED TO
THE COMPANY, WITHOUT ANY ADDITIONAL COMPENSATION THEREFOR.  FOR PURPOSES OF THIS
AGREEMENT, “INVENTIONS” SHALL MEAN ALL INVENTIONS, PRODUCTS, DISCOVERIES,
IMPROVEMENTS, PROCESSES, MARKETING AND SERVICES METHODS OR TECHNIQUES, FORMULAE,
DESIGNS, STYLES, SPECIFICATIONS, DATA BASES, COMPUTER PROGRAMS (WHETHER IN
SOURCE CODE OR OBJECT CODE), KNOW-HOW, STRATEGIES AND DATA, WHETHER OR NOT
PATENTABLE OR REGISTRABLE UNDER COPYRIGHT OR SIMILAR STATUTES, MADE, DEVELOPED
OR CREATED BY THE EXECUTIVE, WHETHER AT THE REQUEST OR SUGGESTION OF THE COMPANY
OR OTHERWISE, WHETHER ALONE OR IN CONJUNCTION WITH OTHERS, AND WHETHER DURING
REGULAR HOURS OF WORK OR OTHERWISE, DURING THE PERIOD OF HIS EMPLOYMENT BY THE
COMPANY WHICH MAY PERTAIN TO THE BUSINESS, PRODUCTS OR PROCESSES OF THE COMPANY,
AND ALL PAPERS, DRAWINGS, MODELS, DATA, DOCUMENTS AND OTHER MATERIAL PERTAINING
TO OR IN ANY WAY RELATING TO ANY OF THE INVENTIONS.

 

10

--------------------------------------------------------------------------------



 


6.3                                 NONDISPARAGEMENT.  THE EXECUTIVE AGREES THAT
HE WILL NOT AT ANY TIME (WHETHER DURING OR AFTER THE TERM) PUBLISH OR
COMMUNICATE TO ANY PERSON OR ENTITY ANY DISPARAGING REMARKS (AS DEFINED BELOW)
CONCERNING THE COMPANY, CERBERUS, THEIR PARENTS, SUBSIDIARIES AND AFFILIATES,
AND THEIR RESPECTIVE PRESENT AND FORMER MEMBERS, PARTNERS, DIRECTORS, OFFICERS,
SHAREHOLDERS, EMPLOYEES, AGENTS, ATTORNEYS, SUCCESSORS AND ASSIGNS, AND THE
COMPANY AND ITS SUBSIDIARIES WILL NOT AT ANY TIME (WHETHER DURING OR AFTER THE
TERM) PUBLISH OR COMMUNICATE TO ANY PERSON OR ENTITY ANY DISPARAGING REMARKS
CONCERNING THE EXECUTIVE.  “DISPARAGING REMARKS” ARE REMARKS, COMMENTS OR
STATEMENTS THAT IMPUGN THE CHARACTER, HONESTY, INTEGRITY OR MORALITY OR BUSINESS
ACUMEN OR ABILITIES IN CONNECTION WITH ANY ASPECT OF THE OPERATION OF BUSINESS
OF THE INDIVIDUAL OR ENTITY BEING DISPARAGED.


 


6.4                                 NON-SOLICITATION OR HIRE.  DURING THE PERIOD
COMMENCING ON THE EFFECTIVE DATE AND CONTINUING FOR A PERIOD OF TWELVE (12)
MONTHS AFTER THE EXECUTIVE’S EMPLOYMENT CEASES REGARDLESS OF THE REASON (THE
“RESTRICTED PERIOD”), THE EXECUTIVE SHALL NOT, WHETHER INDIVIDUALLY, OR AS A
DIRECTOR, MANAGER, MEMBER, STOCKHOLDER, PARTNER, OWNER, EMPLOYEE, CONSULTANT OR
AGENT, DIRECTLY OR INDIRECTLY, SOLICIT OR ATTEMPT TO SOLICIT OR INDUCE,


 


(A)                                  ANY PERSON OR ENTITY THAT IS A CUSTOMER OF
ANY OF THE PROTECTED PARTIES, OR WHO WAS A CUSTOMER OF ANY OF THE PROTECTED
PARTIES AT ANY TIME DURING THE TWELVE (12) MONTH PERIOD IMMEDIATELY PRIOR TO THE
DATE THE EXECUTIVE’S EMPLOYMENT TERMINATES, IN ANY MANNER THAT INTERFERES, OR IS
REASONABLY LIKELY TO INTERFERE, WITH ANY AGREEMENT OR CONTRACT BETWEEN ANY OF
THE PROTECTED PARTIES AND SUCH CUSTOMER OR THAT OTHERWISE CAUSES HARM, OR IS
REASONABLY LIKELY TO CAUSE HARM, TO ANY OF THE PROTECTED PARTIES,


 


(B)                                 ANY SUPPLIER TO ANY OF THE PROTECTED PARTIES
TO TERMINATE, REDUCE OR ALTER NEGATIVELY ITS RELATIONSHIP WITH ANY OF THE
PROTECTED PARTIES OR IN ANY MANNER THAT INTERFERES WITH ANY AGREEMENT OR
CONTRACT BETWEEN ANY OF THE PROTECTED PARTIES AND SUCH SUPPLIER OR THAT
OTHERWISE CAUSES HARM, OR IS REASONABLY LIKELY TO CAUSE HARM, TO ANY OF THE
PROTECTED PARTIES, OR


 


(C)                                  ANY EMPLOYEE OF ANY OF THE PROTECTED
PARTIES OR ANY PERSON WHO WAS AN EMPLOYEE OF ANY OF THE PROTECTED PARTIES DURING
THE SIX (6) MONTH PERIOD IMMEDIATELY PRIOR TO THE DATE THE EXECUTIVE’S
EMPLOYMENT TERMINATES TO TERMINATE SUCH EMPLOYEE’S EMPLOYMENT RELATIONSHIP WITH
ANY OF THE PROTECTED PARTIES IN ORDER, IN EITHER CASE, TO ENTER INTO A SIMILAR
RELATIONSHIP WITH THE EXECUTIVE, OR ANY OTHER PERSON OR ANY ENTITY IN
COMPETITION WITH THE BUSINESS OF ANY OF THE PROTECTED PARTIES.  NOR WILL THE
EXECUTIVE, DIRECTLY OR INDIRECTLY, ON BEHALF OF HIMSELF OR ANY OTHER ENTITY,
EMPLOY OR SOLICIT FOR EMPLOYMENT, OR ADVISE OR RECOMMEND TO ANY OTHER PERSON OR
ENTITY THAT THEY EMPLOY OR SOLICIT FOR EMPLOYMENT, ANY EMPLOYEE OF ANY OF THE
PROTECTED PARTIES OR RETAIN OR ATTEMPT TO RETAIN THE SERVICES OF ANY INDIVIDUAL
WHO IS AN INDEPENDENT CONTRACTOR FOR ANY OF THE PROTECTED PARTIES IF DOING SO
WOULD DIMINISH THE SERVICES ANY SUCH INDEPENDENT CONTRACTOR WAS PROVIDING TO ANY
OF THE PROTECTED PARTIES.

 

11

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the Company acknowledges and agrees that, given
the Executive’s longstanding service of thirty (30) years or more in the
consumer retail business and his pre-existing relationships with customers,
suppliers and employees, the Executive shall be permitted to maintain such
relationships following his termination of employment with the Company or any of
the other Protected Parties.  Such activities shall not constitute a breach of
this Section 6.4 or any other provision in this Agreement, unless they interfere
with, or are reasonably likely to interfere with, or cause harm to, the Business
of any of the Protected Parties.

 


6.5                                 NON-COMPETITION.


 


(A)                                  DURING THE RESTRICTED PERIOD, THE EXECUTIVE
SHALL NOT, WHETHER INDIVIDUALLY, AS A DIRECTOR, MANAGER, MEMBER, STOCKHOLDER,
PARTNER, OWNER, EMPLOYEE, CONSULTANT OR AGENT OF ANY BUSINESS, OR IN ANY OTHER
CAPACITY, OTHER THAN ON BEHALF OF THE PROTECTED PARTIES, ORGANIZE, ESTABLISH,
OWN, OPERATE, MANAGE, CONTROL, ENGAGE IN, PARTICIPATE IN, INVEST IN, PERMIT HIS
NAME TO BE USED BY, ACT AS A CONSULTANT OR ADVISOR TO, RENDER SERVICES FOR
(ALONE OR IN ASSOCIATION WITH ANY PERSON, FIRM, CORPORATION OR BUSINESS
ORGANIZATION), OR OTHERWISE ASSIST ANY PERSON OR ENTITY THAT ENGAGES IN OR OWNS,
INVESTS IN, OPERATES, MANAGES OR CONTROLS ANY VENTURE OR ENTERPRISE WHICH
ENGAGES IN THE WOMEN’S CAREER AND SPORTS APPAREL FOR THE MODERATE AND BETTER
CATEGORIES BUSINESS IN THE GEOGRAPHIC LOCATIONS WHERE THE COMPANY AND ITS
SUBSIDIARIES ENGAGE IN SUCH BUSINESS (THE “BUSINESS”).


 


(B)                                 NOTWITHSTANDING THE FOREGOING, NOTHING IN
THIS AGREEMENT SHALL PREVENT THE EXECUTIVE FROM OWNING FOR PASSIVE INVESTMENT
PURPOSES NOT INTENDED TO CIRCUMVENT THIS AGREEMENT, LESS THAN FIVE PERCENT (5%)
OF THE PUBLICLY TRADED COMMON EQUITY SECURITIES OF ANY COMPANY ENGAGED IN THE
BUSINESS (SO LONG AS THE EXECUTIVE HAS NO POWER TO MANAGE, OPERATE, ADVISE,
CONSULT WITH OR CONTROL THE COMPETING ENTERPRISE AND NO POWER, ALONE OR IN
CONJUNCTION WITH OTHER AFFILIATED PARTIES, TO SELECT A DIRECTOR, MANAGER,
GENERAL PARTNER, OR SIMILAR GOVERNING OFFICIAL OF THE COMPETING ENTERPRISE OTHER
THAN IN CONNECTION WITH THE NORMAL AND CUSTOMARY VOTING POWERS AFFORDED THE
EXECUTIVE IN CONNECTION WITH ANY PERMISSIBLE EQUITY OWNERSHIP), NOR SHALL THE
EXECUTIVE BE PREVENTED FROM PARTICIPATING IN THE ACTIVITIES AS SET FORTH IN
SECTION 2.2.


 


6.6                                 PROPERTY.  THE EXECUTIVE ACKNOWLEDGES THAT
ALL ORIGINALS AND COPIES OF MATERIALS, RECORDS AND DOCUMENTS GENERATED BY HIM OR
COMING INTO HIS POSSESSION DURING HIS EMPLOYMENT BY THE COMPANY OR ITS
SUBSIDIARIES ARE THE SOLE PROPERTY OF THE COMPANY AND ITS SUBSIDIARIES (“COMPANY
PROPERTY”).  DURING THE TERM, AND AT ALL TIMES THEREAFTER, THE EXECUTIVE SHALL
NOT REMOVE, OR CAUSE TO BE REMOVED, FROM THE PREMISES OF THE COMPANY OR ITS
SUBSIDIARIES, COPIES OF ANY RECORD, FILE, MEMORANDUM, DOCUMENT, COMPUTER RELATED
INFORMATION OR EQUIPMENT, OR ANY OTHER ITEM RELATING TO THE BUSINESS OF THE
COMPANY OR ITS SUBSIDIARIES, EXCEPT IN FURTHERANCE OF HIS DUTIES UNDER THE
AGREEMENT.  WHEN THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY TERMINATES, OR UPON
REQUEST OF THE COMPANY AT ANY TIME, THE EXECUTIVE SHALL PROMPTLY DELIVER TO THE
COMPANY ALL COPIES OF COMPANY PROPERTY IN HIS POSSESSION OR CONTROL.


 

12

--------------------------------------------------------------------------------


 


6.7                                 REASONABLENESS OF THE RESTRICTIONS.  THE
EXECUTIVE REPRESENTS THAT HIS EXPERIENCE, CAPABILITIES AND CIRCUMSTANCES ARE
SUCH THAT THE PROVISIONS OF THIS SECTION 6 WILL NOT PREVENT HIM FROM EARNING A
LIVELIHOOD.  THE EMPLOYEE FURTHER AGREES THAT THE LIMITATIONS SET FORTH IN THIS
SECTION 6 ARE REASONABLE IN DURATION, GEOGRAPHIC AREA AND SCOPE AND ARE PROPERLY
REQUIRED FOR THE ADEQUATE PROTECTION OF THE BUSINESSES OF THE COMPANY.  IT IS
UNDERSTOOD AND AGREED THAT THE COVENANTS MADE BY THE EXECUTIVE IN THIS SECTION 6
SHALL SURVIVE THE EXPIRATION OR TERMINATION OF THIS AGREEMENT AND THE TERM. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 6, AT ANY TIME DURING
THE RESTRICTED PERIOD THE EXECUTIVE MAY SUBMIT A WRITTEN REQUEST TO THE COMPANY
FOR A LIMITED WAIVER OF ANY COVENANT CONTAINED HEREIN FOR ANY SPECIFIC SITUATION
OR CIRCUMSTANCE.


 


6.8                                 OTHER AGREEMENTS.  IN THE EVENT THE
EXECUTIVE HAS ENTERED OR MAY ENTER AFTER THE EFFECTIVE DATE INTO ANY AGREEMENT
PROVIDING THE SAME OR SIMILAR OBLIGATIONS AS SET FORTH IN THIS SECTION 6, ALL
SUCH AGREEMENTS SHALL BE READ TOGETHER TO GIVE THE GREATEST PROTECTION TO THE
COMPANY.


 


7.                                       REMEDIES; SPECIFIC PERFORMANCE.  THE
PARTIES ACKNOWLEDGE AND AGREE THAT THE EXECUTIVE’S BREACH OR THREATENED BREACH
OF ANY OF THE RESTRICTIONS SET FORTH IN SECTION 6 WILL RESULT IN IRREPARABLE AND
CONTINUING DAMAGE TO THE PROTECTED PARTIES FOR WHICH THERE MAY BE NO ADEQUATE
REMEDY AT LAW AND THAT THE PROTECTED PARTIES SHALL BE ENTITLED TO EQUITABLE
RELIEF, INCLUDING SPECIFIC PERFORMANCE AND INJUNCTIVE RELIEF AS REMEDIES FOR ANY
SUCH BREACH OR THREATENED OR ATTEMPTED BREACH.  THE EXECUTIVE ALSO AGREES THAT
SUCH REMEDIES SHALL BE IN ADDITION TO ANY AND ALL REMEDIES, INCLUDING DAMAGES,
AVAILABLE TO THE PROTECTED PARTIES AGAINST HIM FOR SUCH BREACHES OR THREATENED
OR ATTEMPTED BREACHES.  IN ADDITION, WITHOUT LIMITING THE PROTECTED PARTIES’
REMEDIES FOR ANY BREACH OF ANY RESTRICTION ON THE EXECUTIVE SET FORTH IN
SECTION 6, THE EXECUTIVE SHALL NOT BE ENTITLED TO ANY PAYMENTS SET FORTH IN
SECTION 5 HEREOF, EXCEPT FOR THE ACCRUED BENEFITS OR AS OTHERWISE REQUIRED BY
LAW, IF THE EXECUTIVE HAS MATERIALLY BREACHED THE COVENANTS APPLICABLE TO THE
EXECUTIVE CONTAINED IN SECTION 6, AND THE EXECUTIVE WILL IMMEDIATELY RETURN TO
THE PROTECTED PARTIES ANY SUCH PAYMENTS PREVIOUSLY RECEIVED UNDER SECTION 5 UPON
SUCH A MATERIAL BREACH, AND, IN THE EVENT OF SUCH MATERIAL BREACH, THE PROTECTED
PARTIES WILL HAVE NO OBLIGATION TO PAY ANY OF THE AMOUNTS THAT REMAIN PAYABLE BY
THE COMPANY UNDER SECTION 5.


 


8.                                       INDEMNIFICATION.


 


8.1                                 THE COMPANY AGREES, TO THE EXTENT PERMITTED
BY APPLICABLE LAW AND ITS ORGANIZATIONAL DOCUMENTS, TO INDEMNIFY, DEFEND AND
HOLD HARMLESS THE EXECUTIVE FROM AND AGAINST ANY AND ALL LOSSES, SUITS, ACTIONS,
CAUSES OF ACTION, JUDGMENTS, DAMAGES, LIABILITIES, PENALTIES, FINES, COSTS OR
CLAIMS OF ANY KIND OR NATURE (“INDEMNIFIED CLAIM”), INCLUDING REASONABLE LEGAL
FEES AND RELATED COSTS INCURRED BY THE EXECUTIVE IN CONNECTION WITH THE
PREPARATION FOR OR DEFENSE OF ANY INDEMNIFIED CLAIM, WHETHER OR NOT RESULTING IN
ANY LIABILITY, TO WHICH THE EXECUTIVE MAY BECOME SUBJECT (INCLUDING WITHOUT
LIMITATION AS A WITNESS) OR LIABLE OR WHICH MAY BE INCURRED BY OR ASSESSED
AGAINST THE EXECUTIVE, RELATING TO OR ARISING OUT OF HIS EMPLOYMENT BY THE
COMPANY, PROVIDED THAT THE COMPANY SHALL ONLY DEFEND, BUT NOT INDEMNIFY OR HOLD
THE EXECUTIVE HARMLESS, FROM AND AGAINST AN INDEMNIFIED CLAIM IN THE EVENT THERE
IS A FINAL, NON-APPEALABLE, DETERMINATION THAT THE EXECUTIVE’S LIABILITY WITH
RESPECT TO SUCH INDEMNIFIED CLAIM RESULTED FROM THE EXECUTIVE’S WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE.


 

13

--------------------------------------------------------------------------------



 


8.2                                 AT THE EXECUTIVE’S REQUEST, THE COMPANY
SHALL ADVANCE TO THE EXECUTIVE THE COST OF ALL REASONABLE LEGAL FEES AND RELATED
COSTS INCURRED BY THE EXECUTIVE ARISING OUT OF OR RELATING TO ANY INDEMNIFIED
CLAIM, PROVIDED AS A CONDITION TO ANY SUCH ADVANCE THE COMPANY MAY REQUIRE THAT
THE EXECUTIVE AGREE TO REPAY THE FUNDS ADVANCED TO THE EXTENT IT IS DETERMINED
BY A FINAL, NON-APPEALABLE JUDGMENT OF A COURT OF COMPETENT JURISDICTION THAT
THE EXECUTIVE IS NOT ENTITLED TO INDEMNIFICATION FOR SUCH REASONABLE LEGAL FEES
AND RELATED COSTS.


 


8.3                                 THE COMPANY’S OBLIGATIONS UNDER THIS SECTION
SHALL BE IN ADDITION TO ANY OTHER RIGHT, REMEDY OR INDEMNIFICATION WHICH THE
EXECUTIVE MAY HAVE OR BE ENTITLED TO AT COMMON LAW OR OTHERWISE.  THE PROVISIONS
OF THIS SECTION 8 SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT FOR ANY
REASON.


 


9.                                       ARBITRATION.


 


9.1                                 ANY DISPUTE OR CONTROVERSY ARISING UNDER OR
IN CONNECTION WITH THIS AGREEMENT, OTHER THAN AS PROVIDED IN SECTION 7, SHALL BE
RESOLVED BY BINDING ARBITRATION.  THE ARBITRATION SHALL BE HELD WITHIN THE STATE
OF NEW YORK, AND, EXCEPT TO THE EXTENT INCONSISTENT WITH THIS AGREEMENT, SHALL
BE CONDUCTED IN ACCORDANCE WITH THE EMPLOYMENT ARBITRATION RULES OF THE AMERICAN
ARBITRATION ASSOCIATION THEN IN EFFECT AT THE TIME OF THE ARBITRATION AND
OTHERWISE IN ACCORDANCE WITH PRINCIPLES WHICH WOULD BE APPLIED BY A COURT OF LAW
OR EQUITY.


 


9.2                                 THE ARBITRATOR SHALL BE ACCEPTABLE TO BOTH
THE COMPANY AND THE EXECUTIVE.  IF THE PARTIES CANNOT AGREE ON AN ACCEPTABLE
ARBITRATOR, THE DISPUTE SHALL BE HEARD BY A PANEL OF THREE ARBITRATORS, ONE
APPOINTED BY EACH OF THE PARTIES AND THE THIRD APPOINTED BY THE OTHER TWO
ARBITRATORS.  ALL EXPENSES OF ARBITRATION SHALL BE BORNE BY THE PARTY WHO INCURS
THE EXPENSE OR, IN THE CASE OF JOINT EXPENSES, BY BOTH PARTIES IN EQUAL
PORTIONS, EXCEPT THAT IN THE EVENT THE EXECUTIVE SUBSTANTIALLY PREVAILS ON THE
PRINCIPAL ISSUES OF SUCH DISPUTE OR CONTROVERSY, THE ARBITRATOR SHALL HAVE THE
AUTHORITY TO DIRECT THE COMPANY TO PAY ALL OR A PORTION OF THE EXECUTIVE’S SHARE
OF SUCH EXPENSES.


 


9.3                                 NOTWITHSTANDING THE ABOVE, HOWEVER, BECAUSE
TIME IS OF THE ESSENCE, WHENEVER A VIOLATION OR THREATENED VIOLATION OF THE
COVENANTS AND OBLIGATIONS CONTAINED IN SECTION 6 IS ALLEGED, THE PARTIES AGREE
THAT THE ENFORCEMENT OF SUCH COVENANTS AND OBLIGATIONS AND ANY REQUEST FOR
INJUNCTIVE RELIEF PURSUANT TO SECTION 7 SHALL BE EXCEPTED FROM THE PROVISIONS OF
THIS SECTION 9.


 


10.                                 OTHER PROVISIONS.


 


10.1                           NOTICES.  ANY NOTICE OR OTHER COMMUNICATION
REQUIRED OR WHICH MAY BE GIVEN HEREUNDER SHALL BE IN WRITING AND SHALL BE
DELIVERED PERSONALLY, SENT BY FACSIMILE TRANSMISSION OR SENT BY CERTIFIED,
REGISTERED OR EXPRESS MAIL, POSTAGE PREPAID OR OVERNIGHT MAIL AND SHALL BE
DEEMED GIVEN WHEN SO DELIVERED PERSONALLY, OR SENT BY FACSIMILE TRANSMISSION OR,
IF MAILED, FOUR (4) DAYS AFTER THE DATE OF MAILING OR ONE (1) DAY AFTER
OVERNIGHT MAIL, AS FOLLOWS:


 


(A)                                  IF THE COMPANY, TO:


 

Rafaella Apparel Group, Inc.
1411 Broadway



14

--------------------------------------------------------------------------------


 

New York, New York 10018

Attention:

 

Secretary

Telephone:

 

(212) 403-0300

Fax:

 

(212) 764-9275

 

 

 

With copies to:

Milbank, Tweed, Hadley & McCloy LLP
One Chase Manhattan Plaza
New York, NY 10005

Attention:

 

Roland Hlawaty

Telephone:

 

(212) 530-5735

Fax:

 

(212) 822-5735

 

 

 

and

 

Cerberus Capital Management, L.P.
299 Park Avenue
New York, NY 10171

Attention:

 

George Kollitides

Fax:

 

(212) 284-7916

 


(B)                                 IF TO THE EXECUTIVE, TO THE EXECUTIVE’S HOME
ADDRESS REFLECTED IN THE COMPANY’S RECORDS,


 

With a copy to:

Epstein Becker & Green, P.C

250 Park Avenue

New York, NY 10177-1211

Attention:

 

Howard Pianko, Esq.

Fax:

 

(212) 878-8691

 


10.2                           ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING
EXHIBIT A HERETO, CONTAINS THE ENTIRE AGREEMENT BETWEEN THE PARTIES WITH RESPECT
TO THE SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS, WRITTEN OR
ORAL, WITH RESPECT THERETO.  TO THE EXTENT THAT ANY PROVISION OF THIS AGREEMENT
CONFLICTS WITH ANY CURRENT OR FUTURE POLICY OR PROCEDURE OF THE COMPANY, THE
PROVISIONS OF THIS AGREEMENT SHALL PREVAIL.


 


10.3                           REPRESENTATIONS AND WARRANTIES BY EXECUTIVE.  THE
EXECUTIVE REPRESENTS AND WARRANTS THAT HE IS NOT A PARTY TO OR SUBJECT TO ANY
RESTRICTIVE COVENANTS, LEGAL RESTRICTIONS OR OTHER AGREEMENTS IN FAVOR OF ANY
ENTITY OR PERSON WHICH WOULD IN ANY WAY PRECLUDE, INHIBIT, IMPAIR OR LIMIT THE
EXECUTIVE’S ABILITY TO PERFORM HIS OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING,
BUT NOT LIMITED TO, NON-COMPETITION AGREEMENTS, NON-SOLICITATION AGREEMENTS OR
CONFIDENTIALITY AGREEMENTS.


 


 

15

--------------------------------------------------------------------------------


 


10.4                           WAIVER AND AMENDMENTS.  THIS AGREEMENT MAY BE
AMENDED, MODIFIED, SUPERSEDED, CANCELED, RENEWED OR EXTENDED, AND THE TERMS AND
CONDITIONS HEREOF MAY BE WAIVED, ONLY BY A WRITTEN INSTRUMENT SIGNED BY THE
PARTIES OR, IN THE CASE OF A WAIVER, BY THE PARTY WAIVING COMPLIANCE.  NO DELAY
ON THE PART OF ANY PARTY IN EXERCISING ANY RIGHT, POWER OR PRIVILEGE HEREUNDER
SHALL OPERATE AS A WAIVER THEREOF, NOR SHALL ANY WAIVER OF ANY RIGHT, POWER OR
PRIVILEGE HEREUNDER, NOR ANY SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR
PRIVILEGE HEREUNDER, PRECLUDE ANY OTHER OR FURTHER EXERCISE THEREOF OR THE
EXERCISE OF ANY OTHER RIGHT, POWER OR PRIVILEGE HEREUNDER.


 


10.5                           GOVERNING LAW AND VENUE.


 


(A)                                  THIS AGREEMENT SHALL BE GOVERNED AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
AGREEMENTS MADE AND NOT TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT
REGARD TO CONFLICT OF LAW PRINCIPLES.


 


(B)                                 THE PARTIES AGREE IRREVOCABLY TO SUBMIT TO
THE EXCLUSIVE JURISDICTION OF THE FEDERAL COURTS OR, IF NO FEDERAL JURISDICTION
EXISTS, THE STATE COURTS, LOCATED IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN,
FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT BY ANY PARTY
ARISING OUT OF THIS AGREEMENT AND HEREBY WAIVE, AND AGREE NOT TO ASSERT BY WAY
OF MOTION, AS A DEFENSE OR OTHERWISE, IN ANY SUCH SUIT, ACTION, OR PROCEEDING,
ANY CLAIM THAT HE OR IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF THE
ABOVE-NAMED COURTS, THAT THE SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN
INCONVENIENT FORUM, THAT THE VENUE OF THE SUIT, ACTION OR PROCEEDING IS
IMPROPER, OR THAT THE PROVISIONS OF THIS AGREEMENT MAY NOT BE ENFORCED IN OR BY
SUCH COURTS.  IN ADDITION, THE PARTIES AGREE TO THE WAIVER OF A JURY TRIAL.


 


10.6                           ASSIGNABILITY BY THE COMPANY AND THE EXECUTIVE. 
THIS AGREEMENT, AND THE RIGHTS AND OBLIGATIONS HEREUNDER, MAY NOT BE ASSIGNED BY
THE COMPANY OR THE EXECUTIVE WITHOUT WRITTEN CONSENT SIGNED BY THE OTHER PARTY;
PROVIDED THAT THE COMPANY MAY ASSIGN THE AGREEMENT TO ANY SUCCESSOR THAT
CONTINUES THE BUSINESS OF THE COMPANY.


 


10.7                           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT BOTH OF WHICH SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


 


10.8                           HEADINGS.  THE HEADINGS IN THIS AGREEMENT ARE FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE
MEANING OF TERMS CONTAINED HEREIN.


 


10.9                           SEVERABILITY.  IF ANY TERM, PROVISION, COVENANT
OR RESTRICTION OF THIS AGREEMENT, OR ANY PART THEREOF, IS HELD BY A COURT OF
COMPETENT JURISDICTION OF ANY FOREIGN, FEDERAL, STATE, COUNTY OR LOCAL
GOVERNMENT OR ANY OTHER GOVERNMENTAL, REGULATORY OR ADMINISTRATIVE AGENCY OR
AUTHORITY TO BE INVALID, VOID, UNENFORCEABLE OR AGAINST PUBLIC POLICY FOR ANY
REASON, THE REMAINDER OF THE TERMS, PROVISIONS, COVENANTS AND RESTRICTIONS OF
THIS AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT AND SHALL IN NO WAY BE
AFFECTED OR IMPAIRED OR INVALIDATED.


 

16

--------------------------------------------------------------------------------


 


THE EXECUTIVE ACKNOWLEDGES THAT THE RESTRICTIVE COVENANTS CONTAINED IN SECTION 6
ARE A CONDITION OF THIS AGREEMENT AND ARE REASONABLE AND VALID IN TEMPORAL SCOPE
AND IN ALL OTHER RESPECTS.


 


10.10                     JUDICIAL MODIFICATION.  IF ANY COURT DETERMINES THAT
ANY OF THE COVENANTS IN SECTION 6, OR ANY PART OF ANY OF THEM, IS INVALID OR
UNENFORCEABLE, THE REMAINDER OF SUCH COVENANTS AND PARTS THEREOF SHALL NOT
THEREBY BE AFFECTED AND SHALL BE GIVEN FULL EFFECT, WITHOUT REGARD TO THE
INVALID PORTION.  IF ANY COURT DETERMINES THAT ANY OF SUCH COVENANTS, OR ANY
PART THEREOF, IS INVALID OR UNENFORCEABLE BECAUSE OF THE GEOGRAPHIC OR TEMPORAL
SCOPE OF SUCH PROVISION, SUCH COURT SHALL REDUCE SUCH SCOPE TO THE MINIMUM
EXTENT NECESSARY TO MAKE SUCH COVENANTS VALID AND ENFORCEABLE.


 


10.11                     LEGAL FEES.  THE COMPANY WILL PAY FOR OR REIMBURSE THE
EXECUTIVE FOR HIS COSTS REASONABLY INCURRED IN RETAINING LEGAL COUNSEL TO REVIEW
THIS AGREEMENT AND ADVISE HIM IN CONNECTION THEREWITH PRIOR TO EXECUTION TO A
MAXIMUM AMOUNT OF FIFTEEN THOUSAND DOLLARS ($15,000), SUBJECT TO THE EXECUTIVE’S
SUBMISSION OF APPROPRIATE DOCUMENTATION OF SUCH EXPENSES.


 


10.12                     ACKNOWLEDGEMENT.  THE EXECUTIVE REPRESENTS AND
ACKNOWLEDGES THE FOLLOWING:


 


(A)                                  HE HAS CAREFULLY READ THIS AGREEMENT IN ITS
ENTIRETY;


 


(B)                                 HE UNDERSTANDS THE TERMS AND CONDITIONS
CONTAINED HEREIN;


 


(C)                                  HE HAS REVIEWED THIS AGREEMENT WITH LEGAL
COUNSEL OF HIS OWN CHOOSING AND HAS NOT RELIED ON ANY STATEMENTS MADE BY THE
COMPANY OR ITS LEGAL COUNSEL AS TO THE MEANING OF ANY TERM OR CONDITION
CONTAINED HEREIN OR IN DECIDING WHETHER TO ENTER INTO THIS AGREEMENT; AND


 


(D)                                 HE IS ENTERING INTO THIS AGREEMENT KNOWINGLY
AND VOLUNTARILY.


 

[Remainder of page intentionally left blank.]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have executed this Agreement as of the day and year first above mentioned.

 

 

EXECUTIVE

 

 

 

/s/ Husein Jafferjee

 

 

Husein Jafferjee

 

 

 

RAFAELLA APPAREL GROUP, INC.

 

 

 

 

 

By:

/s/ George Kollitides

 

 

Name: George Kollitides

 

Title: Authorized Person

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A

 

TRANSACTION BONUS

 

The Executive shall receive a cash payment equal to two and five-tenths percent
(2.5%) of the Appreciated Value in connection with Sale Transactions and two and
five-tenths percent (2.5%) of the Net Dividends paid other than in connection
with a Sale Transaction (in either case, a “Sale/Dividend Payment”), subject to
vesting as described below.  Any term not defined herein shall have the meaning
set forth in the employment agreement to which this Exhibit A is attached (the
“Employment Agreement”).

 

DEFINITIONS

 

1.                                       SALE TRANSACTION

 

For purposes of this Agreement, “Sale Transaction” shall mean:

 

(I)                                     A “CHANGE IN CONTROL”, AS DEFINED IN THE
EMPLOYMENT AGREEMENT; AND

 

(II)                                  OTHER THAN IN CONNECTION WITH A “CHANGE IN
CONTROL”, (A) ALL TRANSACTIONS (DETERMINED CUMULATIVELY FROM THE EFFECTIVE DATE)
BY THE COMMON STOCKHOLDERS OF THE COMPANY ON THE EFFECTIVE DATE (THE “COMMON
STOCKHOLDERS”) OR ANY AFFILIATES OF SUCH COMMON STOCKHOLDERS RESULTING IN THE
SALE OF COMMON SECURITIES OF THE COMPANY TO ONE OR MORE THIRD PARTIES (AS
DEFINED IN THE DEFINITION OF “CHANGE IN CONTROL”) AND (B) THE SALE BY THE
COMPANY OF ITS COMMON SECURITIES PURSUANT TO AN INITIAL PUBLIC OFFERING.

 

2.                                       APPRECIATED VALUE

 

For purposes of this Agreement, “Appreciated Value” shall mean:

 

(I)                                     THE “NET VALUE” OF ALL CASH, SECURITIES
AND OTHER CONSIDERATION IN ANY FORM PAID BY A THIRD PARTY TO THE COMPANY AND/OR
THE COMMON STOCKHOLDERS IN CONNECTION WITH SALE TRANSACTIONS (INCLUDING THE
AGGREGATE AMOUNT OF ANY DIVIDENDS IN CONNECTION WITH OR IN CONTEMPLATION OF A
SALE TRANSACTION) AND TAKING INTO ACCOUNT THE NET DIVIDENDS CALCULATED IN
CONNECTION WITH ANY DIVIDENDS PAID AFTER THE EFFECTIVE DATE TO THE COMMON
STOCKHOLDERS OR ANY AFFILIATES OF SUCH COMMON STOCKHOLDERS; MINUS

 

(II)                                  IN THE CASE OF A SALE TRANSACTION IN WHICH
THE COMPANY RECEIVES CONSIDERATION FROM THE THIRD PARTY, THE SUM OF (X) THE
AMOUNT OF ANY DEBT OR PREFERRED STOCK (BASED UPON ITS AGGREGATE LIQUIDATION
PREFERENCE PLUS ANY ACCRUED AND UNPAID DIVIDENDS OR OTHER PREFERRED RETURN)
ASSUMED, ACQUIRED, REDEEMED OR REPAID (DIRECTLY OR INDIRECTLY) IN CONNECTION
WITH THE SALE TRANSACTION, OR WHICH REMAINS ON THE COMPANY’S FINANCIAL
STATEMENTS AT THE TIME OF THE SALE TRANSACTION AND (Y) $53,333,333 (THE “FLOOR
AMOUNT”); OR

 

19

--------------------------------------------------------------------------------


 

(III)                               IN THE CASE OF A SALE TRANSACTION IN WHICH
THE COMMON STOCKHOLDERS RECEIVE CONSIDERATION FROM THE THIRD PARTY, THE SUM OF
(X) THE AMOUNT OF ANY PREFERRED STOCK OF THE CLASS OR SERIES ISSUED AND
OUTSTANDING ON THE EFFECTIVE DATE (BASED UPON ITS AGGREGATE LIQUIDATION
PREFERENCE PLUS ANY ACCRUED AND UNPAID DIVIDENDS OR OTHER PREFERRED RETURN) THAT
IS ISSUED AND OUTSTANDING AS OF THE TIME OF SUCH SALE TRANSACTION AND (Y) THE
FLOOR AMOUNT MINUS (A) THE NUMBER OF SHARES OF SUCH PREFERRED STOCK ISSUED AND
OUTSTANDING AS OF THE TIME OF SUCH SALE TRANSACTION MULTIPLIED BY (B) THE
ORIGINAL ISSUE PRICE THEREOF.

 

Amounts paid into escrow and contingent payments in connection with any Sale
Transaction, if paid within five (5) years of the consummation of any Sale
Transaction, will be included as part of the Appreciated Value if and when paid
to the Common Stockholders.  If the Appreciated Value is a negative number, no
Sale/Dividend Payment shall be due.

 

For the avoidance of doubt, the deduction with respect to the Floor Amount shall
be applied only once with respect to the determination of the Appreciated Value
and Net Dividends and there shall be no duplication with respect to any
preferred stock or debt.

 

3.                                       NET DIVIDENDS

 

For purposes of this Agreement, “Net Dividends” shall mean:

 

(IV)                              THE AGGREGATE VALUE OF ALL CASH, SECURITIES
AND OTHER CONSIDERATION PAID AFTER THE EFFECTIVE DATE BY THE COMPANY TO THE
COMMON STOCKHOLDERS OR ANY AFFILIATES OF SUCH COMMON STOCKHOLDERS (OTHER THAN IN
CONNECTION WITH A SALE TRANSACTION) IN THE FORM OF DIVIDENDS, OTHER
DISTRIBUTIONS OR AS A REPURCHASE OF ANY COMMON SECURITIES OF THE COMPANY
(COLLECTIVELY, “DIVIDENDS”) AND TAKING INTO ACCOUNT THE “APPRECIATED VALUE”
CALCULATED IN CONNECTION WITH PRIOR SALE TRANSACTIONS; MINUS

 

(V)                                 THE SUM OF (X) THE AMOUNT OF ANY PREFERRED
STOCK OF THE CLASS OR SERIES ISSUED AND OUTSTANDING ON THE EFFECTIVE DATE (BASED
UPON ITS AGGREGATE LIQUIDATION PREFERENCE PLUS ANY ACCRUED AND UNPAID DIVIDENDS
OR OTHER PREFERRED RETURN) THAT IS ISSUED AND OUTSTANDING AS OF THE TIME OF SUCH
DIVIDEND AND (Y) THE FLOOR AMOUNT MINUS (A) THE NUMBER OF SHARES OF SUCH
PREFERRED STOCK ISSUED AND OUTSTANDING AS OF THE TIME OF SUCH DIVIDEND
MULTIPLIED BY (B) THE ORIGINAL ISSUE PRICE THEREOF.

 

If Net Dividends is a negative number, no Sale/Dividend Payment shall be due.

 

Calculations of Appreciated Value or Net Dividends shall be made in connection
with any Sale Transaction or Dividend payment and shall be calculated, without
duplication, on a cumulative basis taking into account all Dividends and Sale
Transactions from the Effective Date.

 

For the avoidance of doubt, the deduction with respect to the Floor Amount shall
be applied only once with respect to the determination of the Appreciated Value
and Net Dividends and there shall be no duplication with respect to any
preferred stock or debt.

 

20

--------------------------------------------------------------------------------


 

VESTING AND PAYMENT OF TRANSACTION BONUS

 

1.                                       FULL VESTING

 

Notwithstanding any provision contained herein to the contrary, in the event a
Change in Control is consummated prior to full vesting of the Sale/Dividend
Payment and provided the Executive’s employment under the Employment Agreement
has not terminated as of the date of such Change in Control, the Executive shall
be one hundred percent (100%) vested in the entire Sale/Dividend Payment, which
shall be payable in a lump sum within thirty (30) days of such Change in
Control.

 

2.                                       VESTING SCHEDULE

 

Provided that the Executive remains an employee of the Company or its
subsidiaries on each Vesting Date as described below, the Executive shall vest
in a percentage of the Sale/Dividend Payment as indicated below:

 

Vesting Date: On the following
anniversaries of the Effective Date:

 

The following percent of the Sale/Dividend
Payment shall vest:

 

3 month

 

4

%

6 month

 

4

%

9 month

 

4

%

12 month

 

5

%

15 month

 

6

%

18 month

 

6

%

21 month

 

7

%

24 month

 

7

%

27 month

 

8

%

30 month

 

9

%

33 month

 

10

%

36 month

 

10

%

39 month

 

10

%

42 month

 

10

%

 

3.                                       TERMINATIONS AND FORFEITURES

 

If the Executive’s employment with the Company and its subsidiaries terminates
for any reason prior to the consummation of a Change in Control, any
then-unvested portion of the Sale/Dividend Payment shall immediately be
cancelled, and the Executive (and the Executive’s

 

21

--------------------------------------------------------------------------------


 

estate, designated beneficiary or other legal representative, as applicable)
shall forfeit any rights or interests in and with respect to any such unvested
portion of the Sale/Dividend Payment.

 

In the event any Sale Transaction is consummated, or any Net Dividend is paid,
on or prior to the eighteen (18) month anniversary of the termination of the
Executive’s employment with the Company and its subsidiaries, the Executive
shall be entitled to the portion of the Sale/Dividend Payment that had vested on
or prior to the effective date of termination; provided, however, that if the
Executive is seventy percent (70%) or more vested, the period shall be extended
to twenty-four (24) months.  Such amount shall be payable to the Executive in a
lump sum within sixty (60) days of the date of such Sale Transaction or Net
Dividend payment.

 

In the event any Sale Transaction is consummated, or any Net Dividend is paid,
after such eighteen (18) month or twenty-four (24) month anniversary, as
applicable, any rights or interests in the entire Sale/Dividend Payment (whether
vested or unvested) shall be cancelled and the Executive (and the Executive’s
estate, designated beneficiary or other legal representative, as applicable)
shall forfeit any rights or interests in and with respect to the entire
Sale/Dividend Payment.

 

Notwithstanding anything herein to the contrary, the Board may, in its sole
discretion, accelerate the vesting of any portion of the unvested portion of a
Sale/Dividend Payment at any time.

 

22

--------------------------------------------------------------------------------